DETAILED ACTION
Status of Application
Applicant’s arguments filed on May 23, 20222 have been fully considered but they are not persuasive. The previous 112 rejections have been withdrawn in light of Applicant’s amendments to the claims. Claims 5, 8 and 25 have been amended. Claims 7, 12, 13, 19, 22, 27, 28 and 30 have been cancelled. Claims 1-6, 8-11, 14-18, 20, 21, 23-26 and 29 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitations “a bottom portion having a first plurality of sidewalls extending therefrom” in lines 3-4, “cover portion having a second plurality of sidewalls extending therefrom” in line 5, “an adhesive agent disposed along an interior of a first plurality of sidewalls of the food delivery container” in lines 6-7, “pressing the adhesive agent of the first plurality of sidewalls against an exterior of the second plurality of sidewalls” in lines 10-11 and “pulling one or more pull tabs disposed in the first plurality of sidewalls…to detach a portion of the first plurality of sidewalls oriented above a position of the adhesive agent” in lines 12-15. 
However, when the one or more pull tabs are pulled, it is not possible for a portion of the first plurality of sidewalls oriented above a position of the adhesive agent to be detached when the bottom portion has the first plurality of sidewalls, the cover portion has the second plurality of sidewalls, and the adhesive agent is disposed along an interior of the first plurality of sidewalls. Accordingly, the intended structure is not clear and thus, the metes and bounds of the patent protection desired is unclear.  
For the purpose of examination, the cover portion will be considered to have a first plurality of sidewalls and the bottom portion will be considered to have a second plurality of sidewalls. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby (US 5,358,176 A) in view of Hanning (US 5,908,243 A) and Forrer et al. (US 3,478,953 A, hereinafter Forrer).
Regarding claim 1, Rigby teaches a tamper-evident food delivery container, comprising: 
a food chamber comprising a basin portion (15) enclosed by a first plurality of sidewalls (13, 17, 31, 33);
a cover comprising a cover portion (11) enclosed by a second plurality of sidewalls (20/43, 21/43, 28/43), the cover being coupled to the food chamber along a shared edge and configured to be positioned over the food chamber; 
a flap (20/42, 21/42, 28/42) extending from one of the first and second plurality of sidewalls, the flap being operable to be affixed to the other of the first and second plurality of sidewalls to form a tamper-evident seal around the food chamber, and to prevent access to the food chamber; and
a tear strip (38) configured to tear away from said flap to separate portions of said flap (column 1 line 31-column 3 line 2, column 3 line 22-column 4 line 3, column 4 line 63-column 5 line 46 and FIG. 2, 5, 6).
Rigby teaches the flap being bonded to the other of the first and second plurality of sidewalls to form the tamper-evident seal but fails to teach the bond and the resulting tamper-evident seal being formed by a flap adhesive that is applied to the flap and also fails to teach a non-stick surface on the flap or on the one of the first and second plurality of sidewalls from which the flap extends, wherein the flap is configured to fold the flap adhesive and the non-stick surface against one another to prevent the flap adhesive from being exposed until the flap is affixed to the other of the first and second plurality of sidewalls. Hanning teaches a tamper-evident container having a flap (18) extending from a sidewall and operable to be affixed to the sidewall to form a tamper-evident seal and prevent access to an interior of the tamper-evident container. Hanning further teaches that it is known and desirable in the prior art to configure the flap with a flap adhesive (21) configured to form the tamper-evident seal and with a non-stick surface (22), wherein the flap is configured to fold the flap adhesive and the non-stick surface against one another to prevent the flap adhesive from being exposed until it is desired to affix the flap to the sidewall. Such a configuration is desirable as it eliminates the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips and as it also provides a tamper-evident container that can be easily sealed by a user without the need for excess sealing equipment (such as heat sealing equipment) (column 1 line 46-column 2 line 46, column 4 line 36-column 6 line 16 and FIG. 4-6). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by alternatively providing the flap with a flap adhesive configured to form the tamper-evident seal, by providing a non-stick surface on the flap or on the one of the first and second plurality of sidewalls from which the flap extends, and by configuring the flap to fold the flap adhesive and the non-stick surface against one another to prevent the flap adhesive from being prematurely exposed, as taught by Hanning, in order to provide a tamper-evident container that can be easily and efficiently sealed by a user without the need for excess sealing equipment while also eliminating the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips.
Rigby also fails to teach a closing mechanism operable to keep the food chamber and cover together once the tear strip has been detached. Forrer teaches an analogous container comprising a chamber comprising a basin portion enclosed by a first plurality of sidewalls (11/7/15, 10/6/14, 2, 4), a cover comprising a cover portion enclosed by a second plurality of side walls (26, 27, 34), the cover being coupled to the chamber along a shared edge (25) and configured to be positioned over the chamber, a flap (32/33) extending from one of the first and second plurality of sidewalls, the flap being operable to be affixed to the other of the first and second plurality of sidewalls to form a tamper evident seal around the chamber and to prevent access to the chamber, and a tear strip (33) configured to tear away from said flap to separate portions of said flap. Forrer further teaches that it is known and desirable in the prior art to provide the container with a re-closable closing mechanism (44/45) operable to keep the chamber and cover together once the tear strip has been detached so that the container can be repeatedly opened, to access the contents remaining in the container, and re-closed, to protect and seal the remaining contents within the container (column 2 lines 14-71 and Fig. 1-4).  
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by additionally providing a reclosable closing mechanism operable to keep the food chamber and cover together once the tear strip has been detached, as taught by Forrer, in order to provide a container that can be repeatedly opened, to access the contents remaining in the container, and re-closed, to protect and seal the remaining contents within the container. 
Regarding claim 2, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the cover is configured to be positioned over the food chamber and wherein at least a portion of the second plurality of sidewalls overlaps a portion of the first plurality of side walls (Rigby: FIG. 5).
Regarding claim 3, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the tear strip comprises a pull tab (39) disposed in the flap in a position wherein when the flap extends from the second plurality of sidewalls and is affixed to the first plurality of sidewalls, the pull tab is oriented at a height that is below a horizontal plane corresponding to a top surface of the first plurality of sidewalls (Rigby: FIG. 5, 6). 
Regarding claim 4, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the container comprises a shield wall (19) extending from a front sidewall of the first plurality of sidewalls and interposed between the food chamber and the flap (Rigby: column 3 lines 48-50, column 4 lines 12-15, 54-56 and FIG. 2, 6). Rigby discloses that the shield wall is folded inside the container and prevents inadvertent spillage of contents from the front of the container. Accordingly, although Rigby only teaches a shield wall extending from the front sidewall of the first plurality of sidewalls, it would have been obvious and well within the level of ordinary skill in the art to provide additional shield walls extending from opposing left and right sidewalls of the first plurality of sidewalls and interposed between the food chamber and the flap in order to further prevent inadvertent spillage of contents from the sides of the container. 
Regarding claim 6, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the flap comprises a separate foldable portion having the non-stick surface (Hanning: FIG. 5), the separate foldable portion being configured to be selectively folded over to protect the flap adhesive and unfolded to expose the adhesive prior to affixing the flap to the other of the first and second plurality of sidewalls to form the tamper-evident seal (Hanning: column 4 line 36-column 6 line 16 and FIG. 4-6).
Regarding claim 8, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the flap (20/42 or 21/42 or 28/42) extends from one of the second plurality of sidewalls (20/43, 21/43, 28/43) (Rigby: FIG. 2).
Regarding claim 9, Rigby as modified by Hanning and Forrer teaches the container of claim 8 above, wherein the one of the second plurality of sidewalls is a front sidewall (28/43) (Rigby: FIG. 2). 
 Regarding claim 10, Rigby as modified by Hanning and Forrer teaches the container of claim 8 above, wherein the one of the second plurality of sidewalls is a left sidewall (20/43), and the second plurality of sidewalls further comprises a right sidewall (21/43) and a second flap (21/42) extending from the right sidewall, the second flap including a second adhesive on an inner surface of the second flap (Rigby: FIG. 2, 5, 6 and Hanning: column 1 line 46-column 2 line 46, column 4 line 36-column 6 line 16 and FIG. 4-6).
Regarding claim 11, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the flap adhesive comprises a layer of adhesive material (Hanning: column 5 lines 26-41). Hanning fails to specifically teach the adhesive material being sprayed on but does teach applying the adhesive material in liquid form and also discloses that the container will function equally with any method for attaching/applying the adhesive material as long as the adhesive material is capable of permanently adhering to the flap and to the container. Accordingly, it would have been well within the level of ordinary skill in the art to provide the flap of Rigby with the flap adhesive by any known method in the art, including by spraying a layer of adhesive material on the flap, as suggested by Hanning. 
Additionally, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).  
Regarding claim 18, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the closing mechanism comprises a slot (45) disposed in a sidewall of the first and second plurality of sidewalls and a tab (44) disposed in another sidewall of the first and second plurality of sidewalls and operable to be inserted into the slot, wherein a closure of the food delivery container is secured when the tab is inserted through the slot (Forrer: column 2 lines 14-71 and Fig. 1-4).  
Regarding claim 20, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the tear strip comprises a pull tab (39) and a section of the flap perforated by a plurality of interrupted cuts (44, 47) (Rigby: column 5 lines 10-20 and FIG. 2, 5, 6).
Regarding claim 21, Rigby teaches a single-chambered food delivery container, comprising: 
a food storage chamber (15/13/17/31/33, 11/20/21/28) comprising food safe materials, 
a sealing mechanism (20/42, 21/42, 28/42) operable to be affixed in order to form a tamper-evident seal on all openable portions of the food storage chamber, and further operable to prevent access to the food storage chamber, and
one or more pull tabs (38) on at least two sides of the food storage chamber, the pull tabs operable to be pulled to detach a portion of the food storage chamber and to allow the food storage chamber to be re-opened when the pull tab is detached (column 1 line 31-column 3 line 2, column 3 line 22-column 4 line 3, column 4 line 63-column 5 line 46 and FIG. 2, 5, 6).
Rigby teaches a sealing mechanism in the form of flaps (20/42, 21/42, 28/42), extending from respective sidewalls (20/43, 21/43, 28/43) of a lid portion of the food storage chamber, bonded to respective sidewalls (17, 31, 33) of a base portion of the food storage chamber. Rigby, however, fails to teach the flaps being bonded to the respective sidewalls of the base portion via an adhesive portion, wherein the flaps are further configured with a foldable portion operable to be folded over the adhesive portion and further operable to be unfolded to expose the adhesive portion. 
Hanning teaches a single-chambered container having a sealing mechanism comprising a flap (18) extending from a sidewall and operable to be affixed to the sidewall to form a tamper-evident seal and prevent access to an interior of the container. Hanning further teaches that it is known and desirable in the prior art to configure the flap with an adhesive portion (21) configured to form the tamper-evident seal and to configure the flap with a foldable portion operable to be folded over the adhesive portion and further operable to be unfolded to expose the adhesive portion. Such a configuration is desirable as it eliminates the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips and as it also provides a tamper-evident container that can be easily sealed by a user without the need for excess sealing equipment (such as heat sealing equipment) (column 1 line 46-column 2 line 46, column 4 line 36-column 6 line 16 and FIG. 4-6). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by alternatively providing the flaps with an adhesive portion configured to form the tamper-evident seal and by further configuring the flaps with a foldable portion operable to be folded over the adhesive portion to prevent the adhesive portion from being prematurely exposed and further operable to be unfolded when it is desired to expose the adhesive portion, as taught by Hanning, in order to provide a tamper-evident container that can be easily sealed by a user without the need for excess sealing equipment while also eliminating the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips.
Rigby also fails to teach a closing mechanism operable to allow the food storage chamber to be re-closed once the pull tabs have been pulled. Forrer teaches an analogous container comprising a food storage chamber, a sealing mechanism (30/32) operable to be affixed in order to form a tamper-evident seal and operable to prevent access to the food storage chamber, and a pull tab (33) operable to be pulled to detach a portion of the food storage chamber and allow the food storage chamber to be re-opened when the pull tab is detached. Forrer further teaches that it is known and desirable in the prior art to provide the container with a re-closable closing mechanism (44/45) operable to allow the food storage chamber to be re-closed once the pull tab has been pulled so that the container can be repeatedly opened, to access the contents remaining in the container, and re-closed, to protect and seal the remaining contents within the container (column 2 lines 14-71 and Fig. 1-4).  
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by additionally providing a reclosable closing mechanism operable to allow the food storage chamber to be re-closed once the pull tabs have been pulled, as taught by Forrer, in order to provide a container that can be repeatedly opened, to access the contents remaining in the container, and re-closed, to protect and seal the remaining contents within the container. 
Regarding claim 23, Rigby as modified by Hanning and Forrer teaches the container of claim 21 above, wherein the closing mechanism comprises a tab (44) and slot (45) configuration (Forrer: column 2 lines 14-71 and Fig. 1-4).  
Regarding claim 24, Rigby as modified by Hanning and Forrer teaches the container of claim 21 above, wherein the pull tabs comprise a section of a portion of the food storage chamber perforated by a series of interrupted cuts (44, 47) (Rigby: column 5 lines 10-20 and FIG. 2, 5, 6).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Shiffman (US 3,343,746 A). 
Regarding claim 5, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach printed material on at least one surface of the tear strip. Shiffman teaches an analogous tear strip and further teaches that it is known in the prior art to provide printed material associated with the tear strip in order to indicate the location of the tear strip and its pull direction (Fig. 2, 3, 4). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by providing a surface of the tear strip with printed material associated with the tear strip, as taught by Shiffman, in order to indicate the location of the tear strip and its pull direction. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Sweet (2010/0055260 A1).
Regarding claim 14, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach a plurality of vents disposed on at least one of the cover portion, the first plurality of sidewalls and the second plurality of sidewalls. Sweet teaches an analogous food delivery container and further teaches that it is known in the prior art to provide the container with vents in order to allow steam or other vapors to be released from a food product (paragraphs 42, 43).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by additionally providing a plurality of vents disposed on at least one of the cover portion, the first plurality of sidewalls and the second plurality of sidewalls, as taught by Sweet, in order to provide the container with a means for allowing steam or other vapors to be released from a food product. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Chang (US 2005/0199689 A1).
Regarding claims 15 and 16, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach at least one of: a plurality of ridges disposed along an interior surface of the basin portion and a plurality of trenches disposed along an interior surface of the basin portion such that the basin portion of the food chamber is separated into a plurality of sub-compartments.
Chang teaches an analogous food delivery container and further teaches that it is known and desirable to provide an insert on an interior surface of a bottom portion of the container which comprises a series of ridges/trenches that divide the container into a plurality of sub-compartments for separately containing different foods (paragraphs 2-5, 12-15 and FIG. 1-6).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by additionally providing at least one of: a plurality of ridges disposed along an interior surface of the basin portion and a plurality of trenches disposed along an interior surface of the basin portion such that the basin portion of the food chamber is separated into a plurality of sub-compartments, as taught by Chang, in order to provide the container with a means for separately containing different foods. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Wiscusen, III et al. (US 5,205,478 A, hereinafter Wiscusen).
Regarding claim 17, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach at least a portion of the cover being transparent. Wiscusen teaches an analogous food delivery container comprising a food chamber and a cover and further teaches that it is known and desirable in the prior art to provide the cover with a window, of a clear plastic material, to permit viewing of the product within the food chamber (column 5 lines 63-66).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by providing at least a portion of the cover with a transparent window, as taught by Wiscusen, in order to permit viewing of the product within the food chamber. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Lahlouh (US 2014/0305944 A1).
Regarding claim 29, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach a continuous length of material, different from the tear strip, connected to said tear strip. Lahlouh teaches an analogous tamper-evident container comprising: a basin portion enclosed by a first plurality of sidewalls, a cover portion enclosed by a second plurality of sidewalls, a flap extending from the second plurality of sidewalls and operable to be affixed to the first plurality of sidewalls via a flap adhesive (132) to form a tamper-evident seal, and a tear strip (136) configured to tear away from said flap to separate portions of said flap (paragraph 13 and FIG. 1). Lahlouh further teaches that it is known and desirable in the prior art to additionally provide the tear strip with a continuous length of reinforcing material (140) connected to the tear strip in order to provide extra strength to the tear strip and reduce or prevent breakage of the tear strip (paragraph 13 and FIG. 1). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by providing the tear strip with a continuous length of reinforcing material, different from the tear strip, that is connected to the tear strip, as taught by Lahlouh, in order to provide extra strength to the tear strip and reduce or prevent breakage of the tear strip. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning. 
Regarding claim 25, Rigby teaches a method for sealing food in a food delivery container, the method comprising: 
in a food delivery container comprising a bottom portion (15) having a second plurality of sidewalls (31/33/13/17) extending therefrom and defining a food chamber and a cover portion (11) having a first plurality of sidewalls (20, 21, 28) extending therefrom, 
positioning the cover portion of the food delivery container over the food chamber, and 
sealing an interior of the first plurality of sidewalls to an exterior of the second plurality of sidewalls to seal the food delivery container,
wherein access to an interior of the food delivery container is obtained by pulling one or more pull tabs (38) disposed in the first plurality of sidewalls on at least one side of the food delivery container to detach a portion of the first plurality of sidewalls oriented above a position of the seal oriented above a portion of the seal (column 1 line 31-column 3 line 2, column 3 line 22-column 4 line 3, column 4 line 63-column 5 line 46 and FIG. 2, 5, 6).
Rigby fails to teach sealing the interior of the first plurality of sidewalls to the exterior of the second plurality of sidewalls via an adhesive agent, wherein the adhesive agent is disposed along the interior of the first plurality of sidewalls and is initially covered by a portion of the first plurality of sidewalls, wherein the adhesive agent is exposed to seal the container by unfolding the portion of the first plurality of sidewalls covering the adhesive agent, and wherein the container is sealed by pressing the adhesive agent of the first plurality of sidewalls against the exterior of the second plurality of sidewalls. 
Hanning teaches a tamper-evident container and a method for sealing the container, wherein the method comprises sealing a flap (18) to a sidewall of the container. Hanning further teaches that it is known and desirable in the prior art to seal the flap to the sidewall of the container via an adhesive agent (21), wherein the adhesive agent is disposed along the flap and is initially covered by a folded over portion of the flap comprising a non-stick material (22) (FIG. 5), wherein the adhesive agent is exposed to seal the container by unfolding the folded over portion of the flap covering the adhesive agent (FIG. 4), and wherein the container is sealed by pressing the adhesive agent of the flap against an exterior of the sidewall (FIG. 6). Such a configuration and method is desirable as it eliminates the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips and as it also provides a tamper-evident container that can be easily and efficiently sealed by a user without the need for excess sealing equipment (such as heat sealing equipment) (column 1 line 46-column 2 line 46, column 4 line 36-column 6 line 16 and FIG. 4-6). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the container and sealing method of Rigby by alternatively sealing the interior of the first plurality of sidewalls of the cover portion to the exterior of the second plurality of sidewalls of the food chamber via an adhesive agent, wherein the adhesive agent is disposed along the interior of the first plurality of sidewalls and is initially covered by a portion of the first plurality of sidewalls that comprises a non-stick material, wherein the adhesive agent is exposed to seal the container by unfolding the portion of the first plurality of sidewalls covering the adhesive agent, and wherein the container is sealed by pressing the adhesive agent of the first plurality of sidewalls against the exterior of the second plurality of sidewalls, as taught and suggested by Hanning, in order to provide a tamper-evident container that can be easily and efficiently sealed by a user without the need for excess sealing equipment while also eliminating the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips.
Regarding claim 26, Rigby as modified by Hanning teaches the method of claim 25 above, wherein the portion of the first plurality of sidewalls covering the adhesive agent comprises a non-stick material (22) (Hanning: column 4 line 36-column 6 line 16). 
Response to Arguments
Applicant’s arguments filed on May 23, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that one skilled in the art would have no reason to adapt specific features of the permanently sealable security bag of Hanning for use in a resealable food container, or to combine any teachings of such references with those of Rigby, is not persuasive. 
In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
In this case, both Rigby and Hanning disclose flaps configured to define permanent and tamper-evident seals. Further, Hanning discloses that the folded flap configuration is desirable as it eliminates the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips and as it also provides a tamper-evident container that can be easily sealed by a user without the need for excess sealing equipment (such as heat sealing equipment) (column 1 line 46-column 2 line 46, column 4 line 36-column 6 line 16 and FIG. 4-6).
 Accordingly, there exists sufficient teaching, suggestion and motivation within the prior art of Hanning that would have led one having ordinary skill in the art to modify Rigby. 
Further, it is noted that the container disclosed by Rigby itself is not resealable. Although the 103 rejection in view of Forrer modifies Rigby to be resealable, such a modification is not sufficient to deter one skilled in the art from modifying Rigby in view of Hanning for the purpose of providing a tamper-evident container that can be easily and efficiently sealed by a user without the need for excess sealing equipment while also eliminating the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734        
/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734